DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 06/29/2021 with respect to the amendments of claims 1, 8, 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Ahuja (USPN 440,441).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 8-10, 14-17, 21-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ahuja (USPN 5440441).
Regarding claim 1, Ahuja discloses a transient voltage suppression (TVS) circuit (see figure 9), comprising:
Regarding claims 1, 4, Ahuja discloses a transient voltage suppression (TVS) circuit (see figure 9), comprising:
a first diode (208)  including a cathode coupled to a first terminal of the TVS circuit (an input terminal 130) and an anode coupled to a first node (a first node between an anode terminal of the diode 146, and a cathode terminal of the diode 152);
a silicon controlled rectifier (162)  including a first conduction terminal (a cathode terminal of the zener 128) coupled to a second node (a second node between the cathode terminals of diodes 146, 148) and a second conduction terminal coupled to a third node (a third node between the diodes 152, 154);
a second diode (146) coupled between the first node and second node;
a third  diode (152) coupled between the first node and third node;

a fifth  diode (154) coupled between the second terminal and the third node.
Regarding claim 2, Ahuja discloses a sixth diode (208’) comprising a cathode coupled to the second terminal (132) and an anode coupled to an intermediate node between the fourth diode and fifth diode (148, 154).
Regarding claim 3, Ahuja discloses wherein the first diode (208) is within a high voltage portion of the transient voltage suppression circuit.
Regarding claim 8, Ahuja discloses a transient voltage suppression (TVS) circuit (figure 9), comprising:
a first high voltage TVS diode (208) coupled between a first terminal of the TVS circuit (an input terminal 130) and a first node (a node between 152, 146);
a silicon trolled rectifier (162) coupled between a second node (a node between diodes 146, 148) and a third node (a node between diodes 152, 154); and
a diode bridge (146, 148, 152, 154) coupled between the second node and third node and a second terminal of the TVS circuit (an output) (132).
Regarding claim 9, Ahuja discloses wherein the diode bridge includes:

a third diode (152) coupled between the first node and third node;
a fourth diode (148) coupled between the second node and a second terminal of the TVS circuit (output); and
a fifth diode (154) coupled between the second terminal and the third node.
Regarding claim 10, Ahuja discloses including a second high voltage TVS diode (208’) coupled between the second terminal and an intermediate node (a node between 154, 148) of the diode bridge.
Regarding claims 14, 17, Ahuja discloses a method of making a transient voltage suppression (TVS) circuit (figure 9), comprising:
providing a first diode (a zener diode 208) including a cathode coupled to a first terminal (a cathode of zener 208 is electrically coupled to an input terminal 130) of the TVS circuit and an anode coupled to a first node (such as a node between diodes 152, 146);
providing a silicon controlled rectifier (162)  including a first conduction terminal coupled to a second node (a second node between diodes 146, 148) and a second conduction terminal coupled to a third node (a third node between the diodes 152, 154);

providing a third diode (152) coupled between the first node and third node;
providing a fourth diode (148) coupled between the second node and a second terminal of the TVS circuit (output); and
providing a fifth diode (154) coupled between the second terminal and the third node.
Regarding claim 15, Ahuja discloses providing a sixth diode (208’) comprising a cathode coupled to the second terminal (132) and an anode coupled to an intermediate node between the fourth diode and fifth diode (154, 148).
Regarding claim 16, Ahuja discloses disposing the first diode (208) within a high voltage portion of the transient voltage suppression circuit.
Regarding claims 21-23, Ahuja discloses wherein providing the silicon controlled rectifier (the SCR 162) includes: providing a first transistor comprising (such as a PNP transistor) a first conduction terminal (such as an emitter of the PNP transistor) coupled to the first node; and providing a second transistor (such as a NPN transistor of the SCR 162) comprising a first conduction terminal (the collector terminal of the NPN) coupled to a control terminal (a base of the PNP) of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney et al (USPN 4941063) in view of Ahuja (USPN 5,440,441).
	Regarding claims 1, 4,  McCartney discloses a transient voltage suppression (TVS) circuit (see figure 4), comprising:
a first diode (18)  including a cathode coupled to a first terminal of the TVS circuit (an input terminal) and an anode coupled to a first node (a first node between an anode terminal of the diode 120, and a cathode terminal of the diode 122);
a zener diode ( 128)  including a first conduction terminal (a cathode terminal of the zener 128) coupled to a second node (a second node between the cathode terminals of diodes 120, 104) and a second conduction terminal coupled to a third node (a third node between the diodes 122, 126);
a second diode (120) coupled between the first node and second node;
a third  diode (122) coupled between the first node and third node;
a fourth  diode (104) coupled between the second node and a second terminal of the TVS circuit (an output terminal OUTPUT); and
a fifth  diode (126) coupled between the second terminal and the third node.

Ahuja discloses a transient suppression circuit comprises a zener diode 155 is replaced a silicon controlled rectifier (162).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the zener diode of McCartney to incorporate a silicon controlled rectifier as disclosed by Ahuja in order to achieve a fast response time and power handling capability.
Regarding claim 2, McCartney discloses a seven diode (112) comprising a cathode coupled to the second terminal and an anode coupled to an intermediate node between the fifth diode and sixth diode (104, 126).
Regarding claim 3, McCartney discloses wherein the first diode (118) is within a high voltage portion of the transient voltage suppression circuit.
Regarding claim 8, McCartney discloses a transient voltage suppression (TVS) circuit (figure 4), comprising:
a first high voltage TVS diode (118) coupled between a first terminal of the TVS circuit (an input terminal) and a first node (a node between 122, 120);
a TVS diode (128) coupled between a second node (- node) and a third node (+ node); and

McCartney does not disclose a silicon controlled rectifier as claimed.
Ahuja discloses a transient suppression circuit comprises a zener diode 155 is replaced a silicon controlled rectifier (162).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the zener diode of McCartney to incorporate a silicon controlled rectifier as disclosed by Ahuja in order to achieve a fast response time and power handling capability.
Regarding claim 9, McCartney discloses wherein the diode bridge includes:
a second diode (120) coupled between the first node and second node;
a third diode (122) coupled between the first node and third node;
a fourth diode (104) coupled between the second node and a second terminal of the TVS circuit (output); and
a fifth diode (126) coupled between the second terminal and the third node.

Regarding claims 14, 17, McCartney discloses a method of making a transient voltage suppression (TVS) circuit, comprising:
providing a first diode (a diode 118) including a cathode coupled to a first terminal (a cathode of zener 118 is coupled to an input terminal) of the TVS circuit and an anode coupled to a first node (such as a node between 120, 122);
providing a zener diode ( 128)  including a first conduction terminal (a cathode terminal of the zener 128) coupled to a second node (a second node between the cathode terminals of diodes 120, 104) and a second conduction terminal coupled to a third node (a third node between the diodes 122, 126);
providing a second diode (120) coupled between the first node and second node ;
providing a third diode (122) coupled between the first node and third node;
providing a fourth diode (104) coupled between the second node and a second terminal of the TVS circuit (output); and

McCartney does not disclose a silicon controlled rectifier as claimed.
Ahuja discloses a transient suppression circuit comprises a zener diode 155 is replaced a silicon controlled rectifier (162).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the zener diode of McCartney to incorporate a silicon controlled rectifier as disclosed by Ahuja in order to achieve a fast response time and power handling capability.
Regarding claim 15, McCartney discloses providing a sixth diode (112) comprising a cathode coupled to the second terminal and an anode coupled to an intermediate node between the fourth diode and fifth diode (104, 126).
Regarding claim 16, McCartney discloses disposing the first diode (118) within a high voltage portion of the transient voltage suppression circuit.
4. 	Claims 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney in view of Ahuja, and further in view of Davis et al (USPN 2012/0091504).

Davis discloses a transient suppression circuit comprises first and second diode (248, 266, 267) are disposed on a die (250) (see figure 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified first and second diodes of McCartney and Ahuja to incorporate a die as disclosed by Davis in order to reduce interfering with signal. Thereby, minimizing distortions.
5. 	Claims 7, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of Mallikarjunaswamy (USPN 2009/0268361).
Regarding claims 7, 13, 20, Ahuja disclose all limitations of claims 1, 8, and 14, but does not explicitly disclose the first diode and the SCR as claimed.
Mallikarjunaswamy discloses a transient suppression circuit (see figure 3a) comprises a TVS diode (130) and a SCR (150) are disposed on a die (250) (see figure 3a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed .
Allowable Subject Matter
6.	Claims 6, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANNY NGUYEN/Primary Examiner, Art Unit 2836